Mr. Justice Knauss
delivered the opinion of the Court.
Plaintiff in error, herein referred to as petitioner, applied for a writ of habeas corpus the object of which was to restore petitioner to his liberty, it being alleged in the petition for the writ that the district court in and for the City and County of Denver exceeded its lawful jurisdiction in sentencing petitioner to the penitentiary.
It appears that on or about December 7, 1953, defendant was convicted of the crime of aggravated robbery and thereafter sentenced to the state penitentiary for a period of not less than seven years nor more than ten years, and that on or about March 1, 1954, on a similar charge defendant was again convicted in the district court of the City and County of Denver and sentenced to a term of not less than three years nor more than ten years in the state penitentiary, said sentence to run consecutively with the sentence imposed on December 7, 1953. It is admitted that the petitioner was born July 14, 1933. The warden of the state penitentiary, respondent, filed his answer and return to the writ of habeas corpus. After hearing, the relief prayed for in the petition was denied, and petitioner brings the case here on writ of error.
The sole assignment of error is that the trial court *390was obligated to sentence defendant to the state reformatory.
 The penalty for the offense of aggravated robbery committed by one under the age of twenty-one years of age is specified in C.R.S. ’53, 40-5-1. The mandatory provisions of the Reformatory Act are not applicable to the crime of aggravated robbery, since it is a crime falling within the exceptions to the Reformatory - Act, C.R.S. ’53, 39-10-1.
We have ruled adversely to petitioner’s contention on the identical issue here presented in Thompson v. People, No. 18,327, decided October 28, 1957. Having so determined, we deem it unnecessary to reiterate the holding in that case. Accordingly, the judgment, of the trial court is affirmed.